Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Xerox OTTAWA, Canada – September 14, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Open Network Systems Inc., has entered into a patent license agreement with Xerox Corporation. The licensed patents relate to networking capabilities of non-standard devices. The licensed technologies enable devices, including point of sale terminals, printers and smart TVs, to communicate on a network. "I’m pleased with the performance of this portfolio,” said Jim Skippen, President & CEO. “We have signed over ten licenses to this portfolio since acquiring the technology in April 2014 through a licensing partnership, creating value for our shareholders and our licensing partner.” WiLAN typically offers little to no upfront payment to acquire portfolios under its licensing partnership model. Patent vendors receive all or most of their compensation once WiLAN has successfully licensed the relevant portfolio. The license resolves litigation pending in the District of Delaware. The terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
